Citation Nr: 0429619	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  96-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to March 
1983.  He also had additional periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Navy Reserves and National Guard.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for service connection for paranoid schizophrenia.

This case was previously before the Board in November 1999 
and April 2004.  In November 1999, the Board remanded the 
case to the RO in order to clarify the veteran's dates of 
service in the National Guard and to obtain his complete 
service medical records (SMRs).  In April 2004, the Board 
requested a medical opinion regarding his claim.  The case 
since has been returned to the Board for further appellate 
consideration.

The Board sent the veteran and his attorney a letter in 
August 2004 concerning the medical opinion obtained and 
included a response form to indicate whether he wanted the 
opinion initially considered by the Board - rather than the 
RO.  He responded later in August 2004 that he was waiving 
his right to initial consideration of this additional 
evidence by the RO, as the agency of original jurisdiction 
(AOJ).  See, e.g., Padgett v. Principi, No. 02-2259 
(U.S. Vet. App. Sept. 14, 2004) (en banc) (per curiam order).

Unfortunately, however, for the reasons explained below, this 
case nonetheless again must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.




REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (2003) and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA potentially applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  Changes potentially 
relevant to this particular veteran's appeal include the 
establishment of specific procedures for advising him and his 
representative of information required to substantiate his 
claim, a broader VA obligation to obtain relevant records and 
advise him of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA 
with regard to his claim of entitlement to service connection 
for paranoid schizophrenia.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  While the Board realizes he was informed of 
the VCAA in a December 2001 letter, the Board points out that 
the RO failed to provide an explanation of the information 
and evidence necessary to substantiate his claim.  Likewise, 
the RO failed to provide him with an adequate explanation of 
the provisions of the VCAA, including notice of his rights 
and responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  And the 
Board cannot correct this procedural due process deficiency, 
itself; rather, the RO must.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
paranoid schizophrenia, and the evidence, 
if any, the RO will obtain for him.  
Also advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim of 
entitlement to service connection for 
paranoid schizophrenia.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claim, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
paranoid schizophrenia in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to his satisfaction, send him and his 
attorney a supplemental statement of the 
case and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


